16-1818
     Sun v. Sessions
                                                                                       BIA
                                                                                Vomacka, IJ
                                                                               A205 240 764
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   12th day of October , two thousand seventeen.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            DENNIS JACOBS,
 9            DEBRA ANN LIVINGSTON,
10                 Circuit Judges.
11   _____________________________________
12   BINGYAO SUN,
13            Petitioner,
14
15                     v.                                            16-1818
16                                                                   NAC
17   JEFFERSON B. SESSIONS III, UNITED
18   STATES ATTORNEY GENERAL,
19            Respondent.
20   _____________________________________
21
22   FOR PETITIONER:                     Hui Chen, Law Offices of Hui Chen &
23                                       Associates, P.C., Flushing, NY.
24
25   FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
26                                       Attorney General; Terri J. Scadron,
27                                       Assistant Director; Margot L.
28                                       Carter, Trial Attorney, Office of
29                                       Immigration Litigation, United
30                                       States Department of Justice,
31                                       Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Bingyao Sun, a native and citizen of the

6    People’s Republic of China, seeks review of a May 10, 2016,

7    decision of the BIA affirming a February 25, 2015, decision of

8    an Immigration Judge (“IJ”) denying Sun’s application for

9    asylum, withholding of removal, and relief under the Convention

10   Against Torture (“CAT”).   In re Bingyao Sun, No. A205 240 764

11   (B.I.A. May 10, 2016), aff’g No. A205 240 764 (Immig. Ct. N.Y.

12   City Feb. 25, 2015).   We assume the parties’ familiarity with

13   the underlying facts and procedural history in this case.

14       Under the circumstances of this case, we have reviewed the

15   IJ’s decision as modified by the BIA (i.e., minus the adverse

16   credibility determination and alternative burden denial on

17   which the BIA declined to rely).   See Xue Hong Yang v. U.S. Dep’t

18   of Justice, 426 F.3d 520, 522 (2d Cir. 2005).     The applicable

19   standards of review are well established.      See 8 U.S.C.

20   § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

21   Cir. 2009).

22
                                    2
1        An applicant for asylum and withholding of removal must

2    establish that her past persecution or fear of future

3    persecution is on account of her race, religion, nationality,

4    political opinion, or membership in a particular social group.

5    8 U.S.C. § 1101(a)(42); 8 C.F.R. § 1208.16(b); Castro v. Holder,

6    597 F.3d 93, 100 (2d Cir. 2010) (explaining that the burden is

7    on the alien “to establish a sufficiently strong nexus to . .

8    . [a] protected ground”).    “The protected ground need not be

9    the sole motive,” Aliyev v. Mukasey, 549 F.3d 111, 116 (2d Cir.

10   2008) (internal quotation marks omitted), and an individual

11   persecuted for multiple reasons is a refugee as long as “one

12   central reason” is a protected ground, 8 U.S.C. §

13   1158(b)(1)(B)(i).

14       “To establish persecution on account of a political

15   opinion, an . . . applicant must show that the persecution arises

16   from his or her own actual or imputed political opinion.”

17   Koudriachova v. Gonzales, 490 F.3d 255, 263 (2d Cir. 2007).

18   “[O]pposition to endemic corruption . . . may have a political

19   dimension when it transcends mere self-protection and

20   represents a challenge to the legitimacy or authority of the

21   ruling regime.”     Castro, 597 F.3d at 100-01 (quoting Yueqing

22   Zhang v. Gonzales, 426 F.3d 540, 547-48 (2d Cir. 2005)).     “In
                                   3
1    considering whether opposition to corruption constitutes a

2    political opinion, the important questions . . . are whether

3    the applicant’s actions were directed toward a governing

4    institution, or only against individuals whose corruption was

5    aberrational, and whether the persecutor was attempting to

6    suppress a challenge to the governing institution, as opposed

7    to isolated, aberrational acts of greed or malfeasance.”    Id.

8    at 101 (internal quotation marks omitted).

9        Here, the agency reasonably denied asylum and withholding

10   of removal on the ground that Sun’s complaints about her sexual

11   assault were self-interested and did not reflect an

12   anticorruption political opinion.   See id. at 100-01; Siewe v.

13   Gonzales, 480 F.3d 160, 167 (2d Cir. 2007) (“Where there are

14   two permissible views of the evidence, the factfinder’s choice

15   between them cannot be clearly erroneous.” (internal quotation

16   marks omitted)).   Sun testified that she pursued her complaints

17   because she wanted to hold her employer and the government

18   official who had assaulted her accountable, not because she

19   wished to expose corruption.    She did not organize others to

20   take a stand against official corruption or “under[take] to

21   vindicate the rights of numerous other persons.”    See Yueqing

22   Zhang, 426 F.3d at 547 (finding nexus to political opinion where
                                     4
1    petitioner organized other business owners to “publicize and

2    criticize endemic corruption extending beyond his own case”);

3    Ruqiang Yu v. Holder, 693 F.3d 294, 299 (2d Cir. 2012) (finding

4    nexus where petitioner intervened on behalf of fellow workers

5    to protest state-sponsored wage theft).    And there is no

6    evidence that Sun took any public stance against

7    corruption—only that she filed complaints regarding her own

8    assault.   The agency therefore did not err in finding that Sun

9    was opposing an “isolated, aberrational act[]” of violence

10   rather than “the legitimacy or authority of the ruling regime.”

11   See Castro, 597 F.3d at 100-01; Siewe, 480 F.3d at 167.

12       Sun also argues that she established persecution or a

13   well-founded fear of future persecution on account of an imputed

14   political opinion; however, she fails to identify any record

15   evidence suggesting that a political opinion was imputed to her.

16   The agency also reasonably determined that the reason she was

17   threatened with arrest for illegally spreading Christianity was

18   to suppress her complaints against the government official, not

19   because of any actual or imputed religious beliefs.     See

20   Castro, 597 F.3d at 100-01; Siewe, 480 F.3d at 167.   Sun’s own

21   statement is that the proselytizing charge was threatened to

22   obtain her silence after she made a report to the Bureau for
                                   5
1    Letters and Calls.   Finally, the agency reasonably found that

2    the closure of her mother’s seafood business was not related

3    to Sun’s complaints: Sun admitted that she did not know why the

4    store was shut down and that she had no evidence that it was

5    closed by the government official who had assaulted her.

6        Because Sun failed to demonstrate that her actions

7    “transcend[ed] mere self-protection” and expressed an

8    anticorruption political opinion, she could not show that a

9    protected ground was at least “one central reason” for her

10   claimed past persecution or fear of future persecution, and the

11   agency did not err in denying asylum and withholding of removal

12   on this ground.   8 U.S.C. § 1158(b)(1)(B)(i); Castro, 597 F.3d

13   at 100-01.

14       Sun also argues that the agency erred in denying CAT relief.

15   For CAT relief, Sun was required to demonstrate that she likely

16   will be tortured by or with the acquiescence of Chinese

17   government officials.   8 C.F.R. §§ 1208.16(c), 1208.17;

18   Khouzam v. Ashcroft, 361 F.3d 161, 170-71 (2d Cir. 2004).   Sun

19   argues that she satisfied her burden because the Chinese

20   government abuses the legal system to target and punish

21   political dissidents.   As discussed above, however, Sun failed

22   to establish that she would be viewed as a political dissident
                                    6
1    opposing government corruption.    Her oppositional activities

2    were limited to filing complaints about her own sexual assault,

3    and there is no evidence that the government official or police

4    officers perceived her to be threatening to expose systematic

5    corruption in the Chinese government.    Further, the agency

6    reasonably observed that Sun suffered no harm in the 2.5 months

7    she stayed in China after reporting her assault.    The agency

8    did not err in denying CAT relief.

9        For the foregoing reasons, the petition for review is

10   DENIED.    As we have completed our review, any stay of removal

11   that the Court previously granted in this petition is VACATED,

12   and any pending motion for a stay of removal in this petition

13   is DISMISSED as moot.    Any pending request for oral argument

14   in this petition is DENIED in accordance with Federal Rule of

15   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

16   34.1(b).

17                                 FOR THE COURT:
18                                 Catherine O’Hagan Wolfe, Clerk




                                    7